Citation Nr: 0101317	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-03 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse, daughter, and friends


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from April 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA), St. Paul, Minnesota, 
Regional Office (RO).


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.

2.  The objective evidence does not establish that bilateral 
hearing loss is related to active service.  


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in, 
aggravated by, or related to service, nor may in-service 
occurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for bilateral hearing 
loss.  Review of the record shows that the VA has made 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).  
Of record are the veteran's service records, private and VA 
medial reports, to include a VA examination report and 
medical opinion, and hearing transcript.  The veteran asserts 
that in the late 1940's he received treatment at the VA 
Medical Center in Vancouver, Washington.  Those reports are 
not of record.  However, in April 1999 the VA attempted to 
obtain those reports, but the response showed that all 
sources were checked and no records were available.  Given 
the foregoing, the VA has made reasonable efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim.  

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. § 1110.  
Service connection may also be granted for a chronic disease, 
including organic diseases of the nervous system, if manifest 
to a degree of 10 percent or more within one year from the 
date of separation from such service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Additionally, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

To establish service connection, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence.)  Caluza v. Brown, 7 Vet. App. 498 (1995).

A claim based on chronicity requires that (1) the chronic 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App 489 (1997).  
Although a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, a lay person is competent 
to testify as to observable symptoms.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Notwithstanding a claimant's showing of 
post service continuity of symptomatology and in-service 
injury, competent medical expertise is required to make a 
medical diagnosis and relate the present diagnosis to 
service.  Summers v. Gober, 225 F.3d 1293 (Fed. Cir. 2000).

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

In this case, the Board acknowledges that a diagnosis of 
bilateral sensorineural hearing loss has been made and that 
the veteran attributes his disorder to exposure to excessive 
noise while in service.  However, after carefully reviewing 
and weighing the objective, credible evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  

The service records show that the veteran served as a cook 
while stationed overseas.  Additionally, the service medical 
reports show that on entrance examination in 1943 clinical 
evaluation of the ears was normal and that the veteran's 
hearing (whispered voice) was 15/15 bilaterally.  Although 
the reports reflect that the veteran received treatment for 
cerumen of the right ear in June 1945, the reports are silent 
with regard to any additional treatment received thereafter 
and show that on discharge examination in 1946, clinical 
evaluation of the ears was normal.  The veteran's hearing 
(whispered voice) was 15/15 bilaterally.  

Subsequent to service the medical evidence is devoid of any 
adverse findings associated with bilateral hearing loss until 
many years thereafter.  Of record is a September 1947 medical 
report from the VA hospital in Portland, Oregon, but the 
report makes no reference to an ear disorder and/or hearing 
loss.  Medical reports from the Community Memorial Hospital 
and Winona Clinic dated from 1956 to 1998 document that the 
veteran initially complained of dry wax of the ears in 1973, 
and in 1980 the veteran complained of increased wax of the 
ears and decreased hearing.  The reports document treatment 
for ear problems thereafter.  However, not one of the reports 
references service, any events of service, or note any 
continuity of symptomatology from service.  

Medical reports dated in 1997 from Roger Mann's Hearing 
Services reflect that the veteran reportedly was exposed to 
bombing raids and anti-aircraft noise during service.  Except 
for the veteran's own assertion, the reports do not attribute 
his hearing loss to service.  The veteran reiterated his 
assertions on VA examination in May 1999.  At that time, the 
diagnosis was bilateral sensorineural hearing loss:  
moderately impaired speech recognition of the right ear and 
very poor speech recognition of the left ear.  The reported 
audiology test findings established the presence of bilateral 
hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  
After examining the veteran and reviewing his claims folder, 
the examiner found although it was possible that exposure to 
anti-aircraft gunfire could have caused sensorineural hearing 
loss, this fact was not documented at all in the veteran's 
service records.  The examiner concluded he had no evidence 
to claim that the veteran's current hearing loss was related 
to noise exposure during service.  Given the foregoing post-
service medical reports, the objective medical evidence 
preponderates against the veteran's claim.  The evidence 
fails to show that the veteran's bilateral hearing loss is 
service related or that he experiences any continuity of 
symptomatology from service.

The Board is cognizant of the veteran's contentions presented 
on appeal.  The veteran asserts that in 1944 he was exposed 
to constant noise from bombing raids and received treatment 
in the infirmary on several occasions for ear problems.  
Reportedly, it was during that time that his hearing 
diminished.  He also asserts that in 1946 he was forced to 
leave a job as a dispatcher because of his hearing loss of 
the left ear.  The Board is also cognizant of the testimony 
presented at the veteran's personal hearing held in April 
1999.  During the hearing the veteran testified that he was 
exposed to constant noise from bombing raids while stationed 
in the Philippines and has had hearing difficulty since that 
time.  Additionally, the veteran's spouse testified that 
since 1948 the veteran has had difficulty with hearing, and 
his daughter and friends testified that the veteran has had 
difficulty with hearing since 1952 and 1958, respectively.  
During the hearing, the witnesses acknowledged that they were 
not medical professionals.  

Although the veteran and his relatives and friends assert 
that he has had hearing loss since 1948, they, as lay 
persons, are not qualified to render opinions which require 
medical expertise.  That is, they are not competent to 
etiologically relate the veteran's symptoms or current 
diagnosis to service or any event of service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, even though the 
lay persons assert that the veteran has had hearing loss 
since service, as previously noted, notwithstanding a 
claimant's showing of post-service continuity of 
symptomatology and in-service injury, competent medical 
expertise is required to make a medical diagnosis and relate 
the present diagnosis to service.  Summers v. Gober, 225 F.3d 
1293.  Such evidence is not present in this case.  Without 
such supporting documentation, the lay assertions are of 
insufficient probative value to establish entitlement to 
service connection.  Caluza, Savage, Summers, all supra.

In light of the absence of probative and persuasive evidence 
establishing that the veteran was exposed to excessive noise 
from bombing raids and anti-aircraft gunfire in service and 
that his hearing loss disability was either directly or 
presumptively related to service, the Board finds that the 
preponderance of the evidence is against the claim and is not 
in relative equipoise.  Accordingly, the appeal is denied.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309; See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

